Citation Nr: 0525457	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-20 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back (spine) disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
fracture of the right mandible with parasthesia.  

3.  Entitlement to a compensable rating for fracture of the 
right maxilla.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2003 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In March 2004 the 
Board remanded the enumerated issues for additional 
evidentiary development.  The claims have been returned to 
the Board for further appellate consideration.  

As to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a back disorder, it is noted that the 
veteran's initial claim for service connection was denied by 
the RO in April 1975. In December 1990, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim of service connection for a back disorder.  
In April 1993, the RO again denied the veteran's claim, and 
the veteran was notified in May 1993.  He did not appeal and 
that decision became final.  The Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must find 
that new and material evidence has been presented.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  


FINDINGS OF FACT

1.  In April 1993, the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder.  The 
veteran was notified of his procedural appellate rights by a 
May 1993 letter; however, he did not appeal the decision.  

2.  Evidence submitted since the April 1993 RO decision bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, or is by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  The record shows that the veteran has a current low back 
disorder diagnosed as degenerative changes in the L4-5 and 
L5-S1 intervertebral discs with mild concentric bulging disc.  
He was not diagnosed with any disorder of the spine in 
service or within one year after service, and no back 
disorder has been linked to any incident of military service.  

4.  The residuals of fracture of the right mandible with 
parasthesia are manifested by incomplete paralysis of the 
fifth cranial nerve that more nearly approximates moderate 
than severe; more than moderate displacement due to nonunion 
of malunion of the mandible is not shown.  

5.  The residuals of fracture of the right maxilla do not 
include loss of any portion of the maxilla, more than slight 
displacement of the maxilla, or loss of masticatory surface 
not replaceable by suitable prosthesis.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a back disorder was 
received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2004).  

2.  A chronic low back disorder, degenerative changes in the 
L4-5 and L5-S1 intervertebral discs with mild concentric 
bulging disc, was not incurred in or aggravated by the 
veteran's active military service, nor may it be presumed to 
have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  The criteria for a rating in excess of 10 percent for 
fracture of the mandible with parasthesia are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.124a, Diagnostic Codes (DCs) 9900-9905, 
9913, 8205 (2004).  

4.  The criteria for a compensable rating for fracture of the 
right maxilla are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, DCs 
9900, 9913, 9914, 9915, 9916 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May 2001 and June 2004, as well as by 
the discussions in the rating decisions, statement of the 
case, and multiple SSOCs.  By means of these documents, the 
veteran was told of the requirements to reopen a previously 
denied claim, establish service connection, establish 
increased ratings, and of the reasons for the denial of his 
claims, of his and VA's respective duties, and he was asked 
to provide information in his possession relevant to the 
claims.  In addition to providing the VCAA laws and 
regulations, additional documents of record, to include the 
rating decisions of record, the statement of the case (SOC) 
and SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Thus, the Board finds that the veteran and 
his representative were notified of the evidence and 
information necessary to substantiate his claims for service 
connection; were notified of the respective responsibilities 
of VA and himself as it pertained to who was responsible for 
obtaining such evidence; and also were notified to submit all 
relevant evidence he had in his possession to the RO.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran VCAA letters in May 2001 and June 2004 which included 
the VCAA laws and regulations.  A VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letters, his claims were readjudicated 
based upon all the evidence of record as evidenced by 
multiple SSOCs of record, most recently in April 2005.  There 
is no indication that the disposition of his claim would not 
have been different had he received pre-AOJ adjudicatory 
notice pursuant to section 5103(a) and § 3.159(b).  
Accordingly, any such error is nonprejudicial.  See 38 U.S.C. 
§ 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2004.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

New and Material

In April 1993, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  The veteran was 
notified of this decision in May 1993 and of his procedural 
and appellate rights.  He did not appeal this decision.  
Thus, this decision is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were also recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  However, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the veteran's claim to reopen was 
filed prior to August 29, 2001.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the 1993 RO denial 
included the veteran's service medical records and post 
service private and VA records.  It also included statements 
and testimony by the veteran and others.  The veteran 
contended that his back disorder was the result of inservice 
injury.  Lay statements of record attested to the veteran's 
complaints of back since injury during service.  The claim 
was denied primarily because neither his service records or 
post service treatment records revealed an abnormality of the 
spine until several years after service, to include upon VA 
examination in October 1969.  Subsequently dated VA records 
reveal that the veteran gave a five month history of back 
pain in 1972 and an eight month history of back problems in 
1974.  Additional records show that the veteran continued to 
be seen over the years for low back pain, and that he was 
treated on an ongoing basis for spondylolisthesis of the 
lumbar spine.  At no time did medical personnel note that 
current back problems were the result of military service or 
any incident therein.  

In December 1998, the veteran attempted to reopen his claim 
for service connection for a back disorder.  The matter under 
consideration in this case is whether a back disorder was 
incurred or aggravated during the veteran's active military 
service.  In order for the claim to be reopened, evidence 
must be presented, or secured, since the 1993 determination 
which is relevant to, and probative of, the matter under 
consideration.  

The evidence associated with the claims file subsequent to 
the RO's April 1993 decision includes statements and 
testimony by the veteran, duplicates of records previously 
considered, and additional post service private and VA 
treatment records dated from 1995 through 2005.  

The private records dated in 1995 essentially reflect 
treatment for other conditions although it was noted in March 
of that year that he was being seen for follow-up of back 
pain.  VA records from 1999 show that the veteran complained 
of back pain and underwent a magnetic resonance imaging (MRI) 
test in May 1999.  Final impressions were early degenerative 
changes in the L4-5 and L5-S1 intervertebral discs with mild 
concentric bulging disc.  Subsequently dated private and VA 
records dated from 1999 through 2004 show continued back pain 
and related treatment on occasion.  

In an October 2004 VA orthopedic examination, the examiner 
noted that the claims file was reviewed.  The 1999 MRI 
findings of DDD were noted.  Diagnosis at this time was 
degenerative changes in the lumbar spine.  The examiner 
opined that it was unlikely that an accident in 1967 was 
related to current degenerative changes.  He stated that the 
changes currently seen were compatible with aging.  The 
examiner supported his opinion by noting that the record 
showed no back complaints until after service and that when 
the veteran was initially seen for back complaints, he did 
not assert that they were the result of an inservice 
incident.  

The evidence of record submitted since the April 1993 denial 
includes additional evidence as to the diagnosis of the 
veteran's low back disorder and a newly submitted VA 
orthopedist's opinion.  The newly submitted medical evidence 
provides information that is directly related to whether the 
veteran has a back disorder that was incurred in or 
aggravated by service.  Accordingly, the Board finds that new 
and material evidence has been received to reopen the claim 
for entitlement to service connection for a low back 
disability in that  this evidence is not cumulative or 
redundant, it bears directly and substantially on the 
specific matter under consideration, and is so significant it 
must be considered on the merits.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2004).  

Service connection

Now that the veteran's claim for a back disorder has been 
reopened pursuant to the discussion above, the veteran's 
claim for service connection for a back disorder may be 
considered on the merits.  It is first necessary, however, to 
ensure that the veteran has had adequate notice and 
opportunity to be heard with regard to the question of 
entitlement to service connection for a back disorder.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the veteran has clearly had adequate notice and 
opportunity to be heard.  Although the case has been 
developed as a request to reopen on the basis of new and 
material evidence, the veteran has been informed of the 
substantive questions applicable to the underlying claim of 
service connection for a back disorder.  Furthermore, during 
the long and extensive development of the claim, the veteran 
has consistently argued the merits of the underlying 
substantive matters.  For these reasons, the Board may now 
address the question of whether the grant of service 
connection is warranted for a back disorder.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative arthritis to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

With respect to evidence of an inservice injury to the back, 
the service medical records do reflect that the veteran was 
involved in a truck accident.  Injuries at the time included 
his service-connected fractures of the mandible and maxilla.  
It is contended by the veteran that current low back 
disorders were incurred as a result of the inservice motor 
vehicle accident.  He has expressed this contention in 
written statements and through testimony at personal 
hearings.  Also of record are numerous lay statements which 
attest to the fact that the veteran has described back pain 
since that injury.  

The service records, however, are negative for complaints of, 
or diagnoses of any back condition at that time.  Upon VA 
examination shortly after service in 1969, no back problems 
were reported and no condition was diagnosed.  

VA records from 1972 show that the veteran gave a five month 
history of back pain.  Spinal X-rays were negative.  In 1974, 
he gave an 8 month history of back pain.  Spondylolisthesis 
was noted.  Subsequently dated records reflect ongoing 
intermittent treatment for back complaints.  
Spondylolisthesis of the lumbar spine was the continuing 
diagnosis.  As noted earlier, VA MRI testing in 1999 showed 
degenerative changes in the L4-5 and L5-S1 intervertebral 
discs with mild concentric bulging disc.  Treatment records 
subsequent to that test show continued treatment.  VA 
neurological examination in October 2004 essentially 
pertained to the veteran's jaw disorders, but the veteran did 
report back problems and degenerative changes were reported.  

The VA orthopedic examination in October 2004 reflects that 
the examiner reviewed the veteran's claims file, to include 
the MRI results noted above.  As reported earlier and 
repeated here for clarity, it was opined that it was unlikely 
that an accident in 1967 was related to current degenerative 
changes.  The examiner stated that the changes currently seen 
were compatible with aging.  He supported his opinion by 
noting that the record showed no back complaints until after 
service and that when the veteran was initially seen for back 
complaints, he did not assert that they were the result of an 
inservice incident.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence against the award of 
service connection for a low back disability.  While he was 
seen for injuries sustained in a motor vehicle accident 
during service, there was no report of back problems at that 
time.  Nor were back problems reported or diagnosed upon VA 
examination shortly after service.  It was several more years 
(in 1972) before the veteran started complaining of back 
pain, and at the time, he did not indicate that he had 
injured his back during service.  Instead, he reported a five 
month history of back pain.  Similarly, in 1974, he gave a 
post service history of back pain and did not relate to any 
injury during service.  Additional post service records show 
that the veteran has significant low back DDD.  At no time, 
however, has any medical personnel attributed his current 
back condition, which was first reported several years after 
service, to any incident of service.  

In additional evidentiary development, a VA examination was 
accomplished.  As summarized above, the examiner's report did 
not support the veteran's contentions, and he gave supporting 
reasons for his opinion.  In this regard, it is noted that 
the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the VA specialist who 
reviewed the record and examined the veteran before 
expressing his opinion which he supported by noting specific 
clinical findings or lack, thereof, in the claims file.  

In summary, while the contentions expressed by the veteran 
and others have been considered, no medical expert has 
suggested that current back disability began during active 
military service, or within a year thereafter.  In the 
absence of such evidence, service connection for a low back 
disorder must be denied.  

The contentions made by the veteran and others as to etiology 
of this condition have been considered.  It is noted that 
while they are competent as lay people to report on that 
which they have personal knowledge, see Layno v. Brown, 6 
Vet. App. 465, 470 (1994), there is no evidence of record 
that they have specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Additionally, as a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  
Gilbert, supra.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  



Residuals of Fracture of the Right Mandible with Parasthesia 
and Residuals of Fracture of the Right Maxilla

Review of the service medical records shows that the veteran 
was involved in a motor vehicle accident and that he 
sustained a fracture of the right maxilla and mandible.  He 
was treated during service and ultimately returned to active 
duty.  At time of discharge examination, a scar on the right 
maxilla was noted (for which service connection is separately 
established).  

Service connection for these fractures was established upon 
rating determination in December 1969.  Noncompensable 
ratings were assigned.  

Post service records include a private report dated in 1982 
which shows bone loss.  When examined by VA in March 1983, 
the service-connected fractures were described as well 
healed.  It was noted that the veteran had bone loss 
secondary to periodontal disease which was unrelated to the 
service-connected facial trauma.  (It is also noted that 
service connection has been denied for periodontal disease.)  

Subsequently dated private and VA records are essentially 
negative for complaints associated with his service-connected 
fractures until VA dental examination in February 1999.  At 
that time he said that he fractured his jaw during service 
and that it was wired.  Since then he had experienced 
numbness on the right side of the face over the area of the 
fracture.  Examination showed the numbness complained of by 
the veteran.  It was described as right sided parasthesia 
from #30 area to midline inside and outside tissue.  Range of 
motion of the mouth was normal.  There were no speech 
abnormalities or dysfunction shown.  There was mild 
functional decrease to parasthesia.  X-ray showed past 
mandible fracture with surgical wire remaining at right angle 
of mandible and midline, appeared well healed.  The diagnosis 
was parasthesia.  

The veteran also underwent VA examinations in March and April 
2000.  Neurological examination of his face was normocephalic 
without asymmetry.  The pupils were equal and reactive to 
light and accommodation.  The extraocular movements were full 
without ptosi, strabismus, or nystagmus.  The fields were 
full and the fundi were normal.  Cranial nerves V through XII 
showed motor and sensor divisions with no facial weakness.  
Diagnosis was no neurological diagnosis.  The dental 
examination report reflected that the veteran gave a history 
of breaking his jaw during service.  It was not causing him 
much problem at this time although he said that his jaw was 
numb.  Examination showed an edentulous patient.  X-ray 
showed mandible and maxilla within normal limits.  His 
missing teeth had been replaced with an adequate and 
serviceable appliance, maxillary and mandibular.  There was 
no loss of hard or soft tissue shown.  There was mild cheek 
parasthesia externally, "that is loss of sensation."  Oral 
exam did not demonstrate the same parasthesia.  The degree of 
parasthesia was considered to mild to almost nonexistent.  
There was no limitation of motion, speech abnormalities, or 
dysfunctions.  The veteran noted that he had complete 
dentures furnished in 1999.  These seemed to be satisfactory 
and serviceable, and the veteran did not complain of any 
problems with his dentures.  The diagnoses were minor 
external scarring, right lateral cheek; minor parasthesia, 
right lateral cheek; edentulous with adequate replacements.  

Additional VA dental and neurological examinations were 
conducted in October 2004.  Dental exam report reflects that 
the examiner reviewed the veteran's claims file.  It was 
noted that the veteran had no functional impairment due to 
loss of motion or masticatory function loss.  The veteran's 
remaining teeth had been removed over the years due to 
periodontal disease, and it was reported that there was loss 
of bone consistent with periodontal disease and age.  There 
was evidence of a historical fracture of the mandible with 
ligature wires at mid-line and right angle of the mandible.  
The examiner found no limitation of motion in the jaw with 45 
mm of vertical intercisal range and 10 mm of lateral 
excursion.  The examiner described the historical mandible 
and maxilla fractures as well-healed.  The veteran's tooth 
loss was noted to be secondary to periodontitis.  

On VA neurological exam, there was decreased sensation in the 
lower jaw and in certain parts of the veteran's mouth.  The 
examiner did not find any atrophy or weakness of the jaw 
muscles.  Facial examination revealed no abnormalities  The 
examiner diagnosed status post motor vehicle accident with 
fracture of the jaw, with residual of decreased sensation 
without any muscle weakness.  

As to the service-connected right mandible condition, after 
many years of receiving a noncompensable rating, the RO 
assigned an increased rating of 10 percent in a December 1999 
rating decision.  It has been confirmed and continued since 
that time.  The grant of the 10 percent rating was based on 
analogy to DC 8205 which provides for a 10 percent rating for 
incomplete paralysis of the fifth trigeminal cranial nerve.  
An increased rating was applicable if severe incomplete 
paralysis was demonstrated.  

It is noted that diseases of the cranial nerves not involving 
the 'Organs of Special Sense' are evaluated under 38 C.F.R. 
§ 4.124a, DCs 8205 to 8412.  Under these DCs, moderate 
incomplete paralysis of any of the specified cranial nerves 
warrants a 10 percent evaluation.  Increased ratings of 20 or 
30 percent under these codes is not warranted unless severe 
incomplete paralysis is demonstrated in any of the specified 
cranial nerves.  

In the instant case, severe incomplete paralysis is not 
shown.  In 2000 the parasthesia was mild to almost 
nonexistent.  In 2004 decreased sensation in the jaw and 
parts of the mouth was noted, but there was no muscle atrophy 
or weakness of the jaw muscles.  X-ray of the fractures 
showed them to be well-healed.  
Thus, a rating in excess of 10 percent is not warranted for 
residuals of fracture of the mandible pursuant to DC 8205 
through 8412.  

The Board has considered whether or not another DC might be 
more appropriate.  Specifically, consideration has been given 
to 38 C.F.R. § 4.150, DC 9900-9905.  However, as no chronic 
osteomyelitis or osteoradionecrosis of the mandible is 
demonstrated, 9900 is not appropriate.  DCs 9901 and 9902 are 
not appropriate as loss of the mandible due to the service-
connected fracture is not shown.  As there is no limitation 
of motion, DC 9905 regarding limitation of motion of 
temperomandibular articulation is also not appropriate in the 
instant case.  Rating the veteran's disorder pursuant to DC 
9903 would not result in a rating in excess of 10 percent as 
more than moderate nonunion of the mandible is not shown.  
For an increased rating under this code severe displacement 
must be demonstrated.  Similarly, rating the veteran pursuant 
to DC 9904 would not result in a rating in excess of 10 
percent as more than moderate displacement due to malunion of 
the mandible is not indicated.  For an increased rating 
severe displacement would have to be shown.  

DC 9913 regarding loss of teeth is not appropriate in this 
case.  Although the veteran has lost his teeth, it was noted 
that this was not due to his service-connected mandible 
fracture, but due to his periodontal disease and his age.  

In summary, the veteran does not meet the criteria for an 
increased raging pursuant to any of the applicable DCs.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for residuals of fracture of 
the mandible.  

As to the service-connected residuals of fracture of the 
right maxilla, the Board concludes that the noncompensable 
rating that is currently in effect is appropriate.  It is 
noted that this condition has been rated as noncompensable 
since service connection was initially established in 1969.  
This is due to the fact that residuals of this condition have 
not been medically demonstrated, and that fact continues to 
be true.  

Specifically, the Board has reviewed the DCs regarding the 
maxilla as provided in 38 C.F.R. § 4.150.  DCs 9914 or 9915 
regarding loss of the maxilla are not appropriate as there is 
no loss of the maxilla demonstrated that is due to the 
service-connected fracture.  DC 9916 rates malunion or 
nonunion of the maxilla and provides for a noncompensable 
rating for slight displacement and a 10 percent raging for 
moderate displacement.  As moderate displacement is not 
demonstrated, a 10 percent rating is not warranted.  As the 
veteran's loss of teeth has been shown to be due to 
conditions other than residuals of fracture of the maxilla, 
DC 9913 regarding loss of teeth is not applicable.  Finally, 
as no chronic osteomyelitis or osteoradionecrosis of the 
maxilla is demonstrated, 9900 is not appropriate.  In the 
instant case, the veteran's only significant residual of the 
inservice fractures is the slight decreased sensation which 
is being compensated by his service-connected mandible 
condition.  He does not meet the criteria for a compensable 
rating pursuant to any DC for his service-connected maxilla 
fracture residuals.  

With respect to both the increased ratings issues before the 
Board, it is noted that the Board has considered the doctrine 
of reasonable doubt, but finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the Board is unable to 
identify a reasonable basis for granting the veteran's 
claims.  The Board has also considered referral of the case 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  The veteran and his 
representative have not contended otherwise.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder, is 
reopened.  However, the claim for service connection for a 
back disorder is denied.  

Entitlement to a rating in excess of 10 percent for fracture 
of the right mandible with parasthesia is denied.  

Entitlement to a compensable rating for fracture of the right 
maxilla is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


